COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

  NESTOR MENDOZA, JR.,                           §
                                                                 No. 08-17-00117-CV
            Appellant,                           §
                                                                    Appeal from the
  v.                                             §
                                                                     County Court
  ANNIE MARIE BAZAN,                             §
                                                              of Hudspeth County, Texas
            Appellee.                            §
                                                                    (TC# CV-570)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and his sureties, if any, all costs both in this Court and the court below.

See TEX. R. APP. P. 43.5. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 5TH DAY OF APRIL, 2019.


                                             GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.